     Case 1:19-cv-01739-DAD-BAM Document 36 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                         FRESNO DIVISION
11

12
     GARRETT CASE,                                     1:19-cv-01739-DAD-BAM
13
                                            Plaintiff, ORDER GRANTING REQUEST TO
14                                                     MODIFY THE DISCOVERY AND
                    v.                                 SCHEDULING ORDER
15
                                                       (Doc. 35)
16   RAYTHEL FISHER JR., et al.,
17                                      Defendants.
18
                                                  ORDER
19

20          Having considered Defendant’s Request to Modify Scheduling Order and the parties’

21   stipulation, and good cause appearing, the Court grants the request to extend each of the deadlines

22   below by sixty days, and resets them to the following dates:

23         1.    Non-expert discovery cut-off – June 9, 2021

24         2.    Expert disclosure – July 14, 2021

25         3.    Supplemental expert disclosure – August 18, 2021

26         4.    Expert discovery cut-off – October 20, 2021

27         5.    Pretrial motion filing deadline – December 15, 2021

28         6.    Joint pre-trial statement – March 17, 2022
                                                      1
                                                                       ORDER (1:19-cv-01739-DAD-BAM)
     Case 1:19-cv-01739-DAD-BAM Document 36 Filed 04/12/21 Page 2 of 2


 1        7.     Pretrial conference – March 28, 2022, at 1:30 p.m. in Courtroom 5 (DAD) before

 2   the Honorable Dale A. Drozd, United States District Judge.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    April 12, 2021                          /s/ Barbara   A. McAuliffe        _
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
                                                                  ORDER (1:19-cv-01739-DAD-BAM)
